762 N.W.2d 523 (2009)
Linda SHEMBER, Plaintiff-Appellant,
v.
UNIVERSITY OF MICHIGAN MEDICAL CENTER, University of Michigan Board of Regents, University of Michigan Hospital & Health Centers, and University of Michigan Health System, Defendants, and
Pia Maly Sundgren, Anthony D'Amico, Steven Kronick, John N. Shenk, Sonja Krafcik, Carol R. Bradford, M.D., Dale Ekbom, M.D., James A. Freer, M.D., and Paul Deflorio, M.D., Defendants-Appellees.
Docket No. 137409, COA No. 276515.
Supreme Court of Michigan.
March 25, 2009.


*524 Order
On order of the Court, the application for leave to appeal the August 21, 2008 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Bush v. Shabahang (Docket Nos. 136617, 136653, and 136983) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.